PER CURIAM.
Appellant challenges the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We affirm.
Appellant raised four claims of ineffective assistance of counsel. We briefly address only the first claim. In light of the evidence produced at trial to establish Appellant’s identity as the armed robber, Appellant has failed to demonstrate that he was prejudiced by his attorney’s allegedly *1189deficient performance. Accordingly, we affirm the denial of that claim. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Appellant’s remaining claims were without merit, and we affirm the denial of those claims without discussion.
AFFIRMED.
ERVIN, MINER and KAHN, JJ., CONCUR.